Citation Nr: 0627096	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-11 324	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in April 2002, which found no new and material 
evidence to reopen the veteran's claim of service connection 
for tinnitus.

When the case was previously before the Board, the Board 
remanded the issue of new and material evidence for a 
tinnitus claim for additional development.  Subsequent to 
this decision, in February 2006, the RO found new and 
material evidence had been submitted, but denied the 
underlying claim for service connection.  Regrettably, the 
Board must again remand the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that evidence has been submitted since the 
issuance of the most recent February 2006 Supplemental 
Statement of the Case (SSOC).  In Disabled American Veterans, 
et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV), the Court held that, in most cases, in the 
absence of a waiver by the claimant, the Board must first 
refer new evidence to the RO for initial consideration.  The 
veteran has specifically indicated that he wishes his claim 
to be returned to the RO for consideration of the new 
evidence and argument. Thus, the case must be remanded to the 
RO for consideration of the evidence and the issuance of a 
Supplemental Statement of the Case (SSOC).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus 
subsequent to the most recent medical 
evidence of record, dated August 2005.  
After securing the necessary release, the 
RO should obtain these records.

2.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the claim of service 
connection for tinnitus.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


